          Case 20-34879 Document 177 Filed in TXSB on 11/29/20 Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                       §
In re:                                                 §
                                                       § Chapter 11
EAGLE PIPE, LLC, 1                                     §
                                                       §
         Debtor.                                       § Case No. 20-34879 (MI)
                                                       §

      DEBTOR’S AMENDED WITNESS AND EXHIBIT LIST FOR SALE HEARING

         Eagle Pipe, LLC, the above-captioned debtor and debtor-in-possession (the “Debtor”)

hereby designates the following witnesses and exhibits for use in connection with the hearing to

be conducted on Monday, November 30, 2020, at 9:00 a.m. (prevailing Central Time), before

the Honorable Marvin Isgur, U.S. Bankruptcy Court for the Southern District of Texas, Houston

Division, at 515 Rusk St., Courtroom 404, Houston, TX 77002. This amends the Debtor’s Witness

and Exhibit List filed at Docket No. 171.

                                             WITNESSES

         The Debtor may call the following witnesses at the Hearing:

         1.        Jared Light, President of Eagle Pipe, LLC;

         2.        Scott Van Meter, B. Riley Advisory Services (Debtor’s financial advisor);

         3.        Mark Shapiro, B. Riley Advisory Services (Debtor’s financial advisor);

         4.        Arish Gupta, President of EP Acquisition Company, LLC (Purchaser);

         5.        Impeachment witnesses as necessary; and

         6.        Any witness called by any other party.




1        The last four digits of Debtor’s federal tax identification number are (1119).

                                                   1
4849-5856-6867.2
             Case 20-34879 Document 177 Filed in TXSB on 11/29/20 Page 2 of 4




  EXHIBIT                                              EXHIBITS




                                                                                      OBJECT

                                                                                               ADMIT
                                                                              OFFER
                                                                       MARK
                                                                                                             DISPOSITION




                                                                                                       W/D
                                DESCRIPTION                                                                     AFTER
                                                                                                              HEARING




            Notice of Executory Contracts and Unexpired Leases
 1.         Subject to Possible Assumption and Assignment and
            Proposed Cure Amounts [Docket No. 106]


            [Corrected] Notice of Amended Stalking Horse APA
 2.
            [Docket No. 134]

 3.         Notice of Disputed Pipe [Docket No. 148]

            Notice of Bid Deadline, Auction, and Sale Hearing
 4.
            [Docket No. 149]

 5.         Transcripts of Auction, November 20-23, 2020


            Amended Order (A) Approving Bidding Procedures and
            Certain Bid Protections, (B) Scheduling Bid Deadline,
            Auction Date, and Sale Hearing and Approving Form and
 6.
            Manner of Notice Thereof, and (C) Approving Cure
            Procedures and the Form and Manner of Notice Thereof
            [Docket No. 151]


            Notice of Auction Results, Successful and Backup Bidders
 7.
            [Docket No. 165]


            Amended and Supplemental Notice of Disputed Pipe
 8.
            [Docket No. 168]



            Asset Purchase Agreement by an among EP Acquisitions
 9.         Company, LLC and Eagle Pipe, LLC, dated as of
            November 27, 2020




10.         Redline of Asset Purchase Agreement Changes




                                                            2
4849-5856-6867.2
              Case 20-34879 Document 177 Filed in TXSB on 11/29/20 Page 3 of 4




  EXHIBIT




                                                                                   OBJECT

                                                                                            ADMIT
                                                                           OFFER
                                                                    MARK
                                                                                                          DISPOSITION




                                                                                                    W/D
                                 DESCRIPTION                                                                 AFTER
                                                                                                           HEARING




11.         Final Auction Dashboard



            Any document or pleading filed in the above-captioned
12.
            main cases.


            Any exhibit necessary for impeachment and/or rebuttal
13.
            purposes.


14.         Any exhibit identified or offered by any other party.



                                            RESERVATION OF RIGHTS

             Debtor reserves the right to revise, correct, supplement or modify this witness and exhibit

list.


             Respectfully submitted this 29th day of November, 2020.




                                                               3
4849-5856-6867.2
          Case 20-34879 Document 177 Filed in TXSB on 11/29/20 Page 4 of 4




                                             GRAY REED

                                             By: /s/ Aaron M. Kaufman
                                                 Paul D. Moak
                                                 Texas Bar No. 00794316
                                                 Aaron M. Kaufman
                                                 Texas Bar No. 24060067
                                                 Lydia R. Webb
                                                 Texas Bar No. 24083758
                                             1300 Post Oak Blvd., Suite 2000
                                             Houston, Texas 77056
                                             Telephone: (713) 986-7000
                                             Facsimile: (713) 986-7100
                                             Email:      pmoak@grayreed.com
                                                         akaufman@grayreed.com
                                                         lwebb@grayreed.com

                                             PROPOSED COUNSEL TO THE DEBTOR


                                CERTIFICATE OF SERVICE

         I do hereby certify that on the 29th day of November, 2020, a true and correct copy of the
foregoing pleading was served via CM/ECF to all parties authorized to receive electronic notice
in this case.

                                             /s/ Aaron M. Kaufman
                                             Aaron M. Kaufman




                                                4
4849-5856-6867.2
